 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   John Anthony Rustin,                               No. CV-19-02820-PHX-DLR (ESW)
10                  Plaintiff,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15
16          Pending before the Court is Petitioner’s “Motion for Appointment of Counsel in
17   Habeas Proceeding in the Interest of Justice (18 U.S.C. § 3006A(a)(2)(B))” (Doc. 11).
18          “Indigent state prisoners applying for habeas corpus relief are not entitled to
19   appointed counsel unless the circumstances of a particular case indicate that appointed
20   counsel is necessary to prevent due process violations.” Chaney v. Lewis, 801 F.2d 1191,
21   1196 (9th Cir. 1986). However, the Court has discretion to appoint counsel when “the
22   interests of justice so require.” 18 U.S.C. § 3006A (a) (2) (B). “In deciding whether to
23   appoint counsel in a habeas proceeding, the district court must evaluate the likelihood of
24   success on the merits as well as the ability of the petitioner to articulate his claims pro se
25   in light of the complexity of the legal issues involved.” Weygandt v. Look, 718 F.2d 952,
26   954 (9th Cir. 1983) (per curiam) (citations omitted). “Neither of these considerations is
27   dispositive and instead must be viewed together.” Palmer v. Valdez, 560 F.3d 965, 970
28   (9th Cir. 2009).
 1          Having considered both elements, Petitioner has not shown that the interests of
 2   justice require the appointment of counsel in this case. Petitioner has not demonstrated a
 3   likelihood of success on the merits, nor has he shown that he is experiencing difficulty in
 4   litigating this case because of the complexity of the issues involved. Petitioner’s filings
 5   with the Court indicate that Petitioner is capable of navigating this proceeding and
 6   presenting cogent arguments to the Court. Petitioner is in a position no different than many
 7   pro se prisoner litigants. Should the Court determine that an evidentiary hearing in this
 8   matter is required or counsel is necessary for the effective utilization of discovery
 9   procedures, counsel may be appointed. See Rules 6(a) and 8(c), 28 U.S.C. foll. § 2254.
10   Accordingly,
11          IT IS ORDERED denying Petitioner’s “Motion for Appointment of Counsel in
12   Habeas Proceeding in the Interest of Justice (18 U.S.C. § 3006A(a)(2)(B))” (Doc. 11).
13          Dated this 18th day of October, 2019.
14
15
16                                                     Honorable Eileen S. Willett
17                                                     United States Magistrate Judge

18
19
20
21
22
23
24
25
26
27
28


                                                -2-
